Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. 
Applicant argues regarding Dhindsa--that Dhindsa is silent on any rationale for positioning the annular channels (364) relative to an unlabeled feature referred to as the slot.  
Examiner disagrees, and notes that the slot in Dhindsa is 364, as noted by Applicant above.  The slot (364), Fig. 3A-3C, is disclosed between two o-rings, which is a placement of location, or positioning.  The rationale is the existence and placement of the slot (364, [channel]). The rationale is reasonable as both the thermal contact pad of Miyagawa and the gas filled channel of Dhindsa both control thermal conductivity (para. [0038], Dhindsa, and para. [0047], Miyagawa).
Applicant argues that a position of the annular channel 364 and upper volume 366 corresponds to a temperature of the ring 338 and not the notch in the ring 338 in para. [0041].
Examiner disagrees, and notes the position of the annular channel is not disclosed as changing depending on temperature (in para. [0041]), this does not appear to be disclosed. 
Applicant’s remaining arguments, see pp. 8-9, filed 02/15/2021, with respect to claims 1, 2, 9, 10 have been fully considered and are persuasive.  The 103 (a) rejection of 12/24/2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-6, 8-10, 12-13 and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses  process kit suitable for use in a process chamber, comprising: an edge ring encircling a perimeter of a substrate support assembly disposed in the process chamber, the edge ring comprising: an inner ring disposed adjacent the substrate support assembly, comprising: a non-metallic, conductive material and having an inner diameter, an outer diameter, a first surface, and a second surface opposite the first surface, the second surface having at least one slot defined by an inner wall and an outer wall formed in the second surface of the non-metallic, conductive body, wherein the inner ring has a notch disposed along the inner diameter of the inner ring, wherein the notch has a vertical component that rises less than about 1200 pm and a horizontal component that extends between about 1300 pm and about 2500 pm; and an outer ring coupled to the inner ring and encircling the outer diameter of the inner ring, wherein the outer ring comprising: a quartz body having an inner perimeter, a third surface opposite a fourth surface, and a support ledge formed along the inner perimeter, wherein the support ledge supports the second surface of the inner ring and a diameter defined by the inner perimeter of the outer ring is greater than a diameter defined by the outer wall of the slot; 
However the prior art of record fails to reasonably teach or disclose wherein the slot is horizontally disposed between the vertical component of the notch and the outer diameter of the conductive body, as set forth in the present claims. The apparatus of Willwerth in view of Koshiishi, Morooka, Miyagawa, and Dhindsa does not reasonably teach the above limitation. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718